IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20464
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LAZARO MORENO,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-95-CR-142-22
                          --------------------
                             April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Lazaro Moreno appeals from his sentence for conspiring to

possess with intent to distribute 1,000 kilograms or more of

marijuana.     Moreno contends that his sentence violated Apprendi

v. New Jersey, 530 U.S. 466 (2000), because his indictment did

not allege a specific amount of marijuana or a range of amounts

of marijuana.    The Government contends that Moreno waived his

Apprendi contention by waiving his right to appeal his sentence

and that Moreno’s Apprendi contention is unavailing on its

merits.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20464
                                 -2-

     Even without the waiver, Moreno’s appeal has no merit.

There was no Apprendi violation in the case.       Moreno’s indictment

alleged that he had conspired to possess with intent to

distribute 1,000 or more kilograms of marijuana; Moreno’s offense

carried a statutory penalty range of ten years’ to life

imprisonment.    21 U.S.C. §§ 841(b)(1)(A), 846.    Moreno’s sentence

of life imprisonment was within that statutory range.       See United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied,

531 U.S. 1182 (2001).

     AFFIRMED.